DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.
Acknowledgement
	The amendment filed on 01/27/2022, responding to the office action mailed on 10/29/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Response to Amendment
	Applicant's amendments to the clams have overcome the rejections previously set forth in the Non-final office action mailed 10/29/2021. Therefore, all previous rejection are hereby withdrawn.
Reason for allowance
Claims 1, 2, 6-20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art fails to teach a driving mechanism, wherein the second thickness is greater than the first thickness, along with the structural limitations positively recited in the independent claim 1. 
Regarding claim 14, the prior art fails to teach a driving mechanism, wherein the maximum thickness is greater than the minimum width, along with the structural limitations positively recited in the independent claim 14. 
Regarding claim 15, the prior art fails to teach a driving mechanism, wherein the thickness is greater than the width, along with the structural limitations positively recited in the independent claim 15. 
Regarding claim 16, the prior art fails to teach a driving mechanism, wherein the conductive trace forms a multilayer structure above the narrow portion, along with the structural limitations positively recited in the independent claim 16. 
Regarding claim 22, the prior art fails to teach a driving mechanism, a conductive trace, electrically connected to the driving coil, wherein a maximum size of the conductive trace in the optical axis is less than a maximum size of the metal substrate in the optical axis, along with the structural limitations positively recited in the independent claim 22.
Regarding claims 2, 6-13, 17-20 and 23-24, these claims depend on an allowable base claim and are therefore allowable for the reasons stated supra.
Conclusion
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872